Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022 has been entered.

Acknowledgments 
This office action is in response to the RCE noted above. 
Claims 1-4, 6, 8-11, 13, 15- 18 & 20-23 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-11, 13, 15- 18 & 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 1-4, 6 & 21 are directed to a method and claims 8-11, 13, 15- 18 & 20, 22 & 23 are directed to a system/apparatus. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-4, 6, 8-11, 13, 15- 18 & 20-23 are directed to the series of steps for receiving, publishing and certifying driver’s log information, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as fundamental economic principles or practices. 
The limitations that set forth the abstract idea are:
receiving, […], driver log information associated with one or more drivers respectively corresponding to one or more vehicles, wherein the driver log information contains hours-of-service data associated with the driver; 
generating a blockchain transaction data structure having an input portion and an output portion, wherein the input portion of the blockchain transaction data structure comprises a cryptographic reference to a previous transaction data structure associated with the driver, and the output portion stores the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration; and 
publishing the blockchain transaction data structure to a blockchain network, wherein the transport driver log system is a node within the blockchain network. 
generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify compliance of the driver log information with one or more driving regulations, wherein the audit blockchain transaction data structure includes a map data structure having a running counter of the driver log information mapped to the one or more drivers.  

The Examiner also notes that obtaining/tracking driver driving record/history and comparing it against a database of compliance rules is an abstract idea which does not require a machine for implementation. In other words, determining whether the driver follows some authority regulations can be practiced mentally or manually using a pen or paper.                 
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
a transport driver log system, comprising a processing system
an electronic logging device (ELD),
the audit block chain transaction data structure is cryptographically signed by a private encryption key associated with a person or entity that is not the driver.
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The transport driver log system is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving driver log information, generating a data structure including driver log information and hours of service data, publishing the data structure and generating an audit blockchain data structure to certify compliance of the driver log and cryptographically signing the audit blockchain data structure. 
Additionally, ¶¶ [0005], [0006], [0016] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). 
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 
Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims further recite generic computer functions including: 
Storing data structures associated with the driver and associated with a unique identifier (e.g. blockchain address),
Cryptographically verifying driver’s log information,
Auditing, certifying and signing the driver’s log information and/or the data structures with a key associated with a vehicle inspector, 
Using a generic device such as electronic logging device (ELD).
Accordingly, claims 1-4, 6-11, 13- 18 & 20-23 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al (US 20180091596 A1) (“Alvarez”) in view of Kwak (US 20190236510 Al) (“Kwak”) and further in view of Le Buban et al. (US 20130314249 Al) (“LeBuban"). 

As per claims 1, 8 & 15, Alvarez discloses:
receiving, by a transport driver log system (e.g. communication device), driver log information associated with one or more drivers (driver telematics data) respectively corresponding to one or more vehicles (vehicle 120) (¶ [0044]), 
wherein the driver log information contains hours-of-service data associated with the driver (e.g. driver characteristics data; vehicle operation time) (¶¶ [0032], [0034])); 
generating a blockchain transaction data structure having an input portion and an output portion (¶¶ [0015]- [0017], [0026],[0031], [0055]), 
wherein the input portion of the blockchain transaction data structure comprises a cryptographic reference to a previous transaction data structure associated with the driver (¶¶ [0026], [0032]- [0034; fig. 2 & related text]), and 
the output portion stores the hours-of-service data including at least one log code value  […] (¶¶ [0026], [0032]- [0034]).
publishing the blockchain transaction data structure to a blockchain network, wherein the transport driver log system is a node within the blockchain network (¶¶ [0015], [0044]; fig. 3 & related text).  
generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify […] the driver log information […] (¶¶ [0022]- [0025], [0043]). 
wherein the audit blockchain transaction data structure includes a map data (location) structure having a running counter (e.g. location values) of the driver log information mapped to the one or more drivers (¶¶ [0015], [0023]-[0025]; the private telematics data 130 is encrypted with a user/driver key). 
the audit blockchain transaction data structure is cryptographically signed by a private encryption key associated with […] the driver (¶¶ [0015]). 

Alvarez further discloses data collection from a vehicle invokes a hardware-based signature for data points collected among components such as vehicle sensors, telematics units, or aftermarket devices utilized during driving activity…. The resulting data may be encrypted and stored locally or remotely. The data may be communicated for entry in the block chain ledger (¶¶ [0015]). 

Alvarez further discloses Using this combination of hardware and sensor monitoring properties of the motor vehicle 120, the vehicle may gather contextual data, such as its location, and securely communicate those properties to the computational environment where the properties are cryptographically signed using a securely provisioned private key (such as an Enhanced Processor ID (EPID)). A signature on the sensor data may provide proof that the data originated from a specific sensor in a specific car. Anyone with the public key that corresponds to the private key used to sign the data may verify the integrity of the data (¶¶ [0024]). 

Alvarez further discloses the hardware-signed data (for example, data values representing automotive operation characteristics such as geo-location, speed, acceleration, steering-wheel angle values), is combined with the driver's private software key, and a record of this data existence (but not the data itself) is stored in a block chain ledger (¶¶ [0015])

Alvarez does not expressly disclose:
the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration; and 
transport driver log system … comprises an electronic logging device (ELD) (fig. 6 & related text); 
generating […] transaction data structure … to […] certify compliance of the driver log information with one or more driving regulations (¶¶ [0030]-[0034]). 
wherein the audit […] transaction data structure includes a map data (position/location) structure having a running counter of the driver log information mapped to the one or more drivers (¶¶ [0088], [0094], [0095]).  

Kwak, however, discloses:
the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration (¶¶ [0036], [0048], [0052], [0053]); and 
transport driver log system … comprises an electronic logging device (ELD) (fig. 6 & related text); 
generating […] transaction data structure … to […] certify compliance of the driver log information with one or more driving regulations (¶¶ [0030]-[0034]). 
wherein the audit […] transaction data structure includes a map data (position/location) structure having a running counter (e.g. location values) of the driver log information mapped to the one or more drivers (¶¶ [0088], [0094], [0095]).  

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate an electronic logging device (ELD) for driver’s schedule/status and time duration and for certifying driving records, as disclosed by Kwak, to generate trusted driver-specific ELD log that contains a currently logged-in driver's on-duty, off-duty, and resting activities associated with the vehicle thereby enhancing driver’s driving performance.  

Alvarez further discloses a signature on the sensor data may provide proof that the data originated from a specific sensor in a specific car. Anyone with the public key that corresponds to the private key used to sign the data may verify the integrity of the data (¶¶ [0024])…the private telematics data 130 (which may be cryptographically signed) is communicated to a connected user device 110…On the connected user device 110, the private telematics data 130 is encrypted with a user key, producing encrypted data 115 that is stored (e.g., on data storage of the connected user device 110, or in a cloud service accessible to the connected user device 110) for later retrieval. 

Alvarez does not expressly disclose:
the audit […]  transaction data structure is cryptographically signed by a private encryption key associated with a person or entity that is not the driver. 

Le Buban, however, clearly discloses the audit […] transaction data structure is cryptographically signed by a private encryption key associated with a person or entity that is not the user (¶¶ [0019], [0018], [0058], [0102]; first key Kl, stored in the memory 13, is a secret key K1 pertaining to the utility meter 10.)
It would have been obvious to a person of ordinary skill in the art to modify the combination’s Alvarez security system to include signing user’s audit data with a digital signature of an entity other than the user, as disclosed by Le Buban, to ensure that the data is not tampered with after the data has been generated. Therefore, the system provides a mechanism of non-repudiation.  

The examiner further notes that the following limitations have been considered but are not given patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
blockchain transaction data, an input portion and an output portion and ..
hours-of-service data, one log code value and a corresponding time duration,
map data structure and a running counter

The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The associating steps would be performed the same regardless of the non-functional limitations.  
When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

As per claims 2, 9 & 16, Alvarez/ Kwak/ Le Buban discloses as shown above. 
Alvarez further discloses wherein the previous blockchain transaction data structure stores other driver log information associated with the driver (¶¶ [0026], [0032]- [0034]; fig. 2 & related text,). 

As per claims 3, 10 & 17, Alvarez/ Kwak/ Le Buban discloses as shown above. 
Alvarez further discloses wherein the blockchain transaction data structure includes a blockchain address associated with the driver (¶¶ [0026], [0032]- [0034]; fig. 2 & related text, blocks have addresses in bloackchain). 

Claims 4, 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al (US 20180091596 A1) (“Alvarez”) in view of Kwak (US 20190236510 A1) (“Kwak”) in view of Le Buban et al. (US 20130314249 Al) (“LeBuban") and further in view of Leonard et al (US 20190258999 A1) (“Leonard”). 

As per claims 4, 11 & 18, Alvarez/ Kwak/ Le Buban discloses as shown above. 

Alvarez further discloses wherein the driver log information is cryptographically verified (¶¶ [0026], [0032]- [0034]; fig. 2 & related text).

Alvarez does not expressly discloses evaluating a script contained in the blockchain transaction data structure.
 

Leonard, however, clearly discloses evaluating a script (e.g. smart contract) contained in the blockchain transaction data structure (¶¶ [0048], [0052]); and 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate a script/smart contract, as disclosed by Leonard, to automatically verify the transaction thereby enhancing security.

Claims 6, 13, 20 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al (US 20180091596 A1) (“Alvarez”) in view of  Kwak (US 20190236510 A1) (“Kwak”) in view of Le Buban et al. (US 20130314249 Al) (“LeBuban") and alternatively in view of Libicki (US 6246967 B1) (“Libicki”). 


As per claims 6, 13 & 20, Alvarez/ Kwak/ Le Buban discloses as shown above. 
Alvarez further discloses wherein the encryption key is associated with a [data sensor] (¶¶ [0014], [0022], [0015]- [0024], [0025]).

Le Buban, however, clearly disclose a private encryption key associated with a [data collection system] (¶¶ [0019], [0018], [0058], [0102]; first key Kl, stored in the memory 13, is a secret key K1 pertaining to the utility meter 10.)

Alvarez does not expressly disclose a private encryption key associated with a weigh station. 
However, it would be obvious to include a data sensor/device associated with weight stations/inspectors to obtain data associated with the user/driver to ensure driver/user compliance with rules and regulations thereby enhancing safety.   

Alternatively, Libicki, a private encryption key is associated with a vehicle weigh station/inspector (col. 1, lines 59- col 2, line 3, col. 3, lines 58-65; col. 4, lines 1-2)

 It would have been obvious to a person of ordinary skill in the art to modify the combination’s Alvarez security system to include signing driver’s related data with a digital signature of an entity other than the driver, as disclosed by Libicki, to confirm that the inbound and outbound weights and the date and time are accurate, that transaction data have not been tampered with, and that the transaction as a whole has not been modified in any way since the time the transaction record was created (Libicki: Abstract).

As per claims 21, 22 & 23, Alvarez/ Kwak/ Le Buban discloses as shown above.  

Alvarez further discloses wherein the encryption key is associated with a [data sensor] (¶¶ [0014], [0022], [0015]- [0024], [0025]).

Le Buban, however, clearly disclose a private encryption key associated with a  [data collection system] (¶¶ [0019], [0018], [0058], [0102]; first key Kl, stored in the memory 13, is a secret key K1 pertaining to the utility meter 10.)
Alvarez does not expressly disclose a private encryption key is associated with a vehicle inspector. 
However, it would be obvious to include a data sensor/device associated with weight stations/inspectors to obtain data associated with the user/driver to ensure driver/user compliance with rules and regulations thereby enhancing safety.   

Alternatively, Libicki, a private encryption key is associated with a vehicle weigh station/inspector (col. 1, line 59- col 2, line 3, col. 3, lines 58-65; col. 4, lines 1-2).

 It would have been obvious to a person of ordinary skill in the art to modify the combination’s Alvarez security system to include signing driver’s related data with a digital signature of an entity other than the driver, as disclosed by Libicki, to confirm that the inbound and outbound weights and the date and time are accurate, that transaction data have not been tampered with, and that the transaction as a whole has not been modified in any way since the time the transaction record was created (Libicki: Abstract).

Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot in view of the new ground of rejection.  

Claim Rejections - 35 U.S.C. § 101
Applicant argues (page 9): 
The present application recites, “data authenticity and security of driver log information is an issue in the trucking industry.” U.S. Patent Application 2020/0126321 at [0015]. Aspects of the present disclosure “provides techniques for recording and publishing electronic information associated with driving activities (e.g., driver log information) obtained from the one or more electronic logging devices (ELD) associated with one or more vehicles to a distributed data ledger or blockchain.” /d. For example, government regulations require truck drivers to “maintain accurate record of their driving activities.” /d. at §[0017]. In order to improve data security, “Ta]spects of the present disclosure provide a new, secure manner to record and publish driver log information in contrast to traditional centralized databases and data warehouses.” /d. at §[0018]. In particular, the present disclosure “use[s] cryptographic techniques to manage a distributed ledger or blockchain of driver log information.” /d. “The blockchain of driver log information may be more resistant to modification, corruption, or loss of the driver log information than a traditional, centralized database of driver log information.” /d. Therefore, similar to Enfish, the claims at issue are directed to "a specific implementation of a solution to a problem in the software arts," and not an abstract idea.


The Examiner, however, respectfully disagrees. The Examiner notes that obtaining driver driving record and comparing it against a database of compliance rules is an abstract idea which does not require a machine for implementation. In other words, determining whether the driver follows some authority regulations can be practiced mentally or manually using a pen or paper. The Encrypting and publishing into the block chain of the driver’s record is an extra solution activity and does not transform the abstract idea into a practical application. The claims are generic and do not reflect/recite a technical solution to a technical problem that would transform the abstract idea into a practical application.  

Applicant argues (page 7-8): 
The Federal Circuit concluded that claims could be eligible if ordered combination of limitations “transforms the abstract idea ... into a particular, practical application of that abstract idea.” BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1352 (Fed. Cir. 2015), see e.g., Federal Register, Vol. 84, No. 4, page 53. The Federal Circuit stated, “The inventive concept inquiry requires more than recognizing that each element, by itself, was known in the art. Asis the case here, an inventive concept can be found in the non-conventional and non- generic arrangement of known, conventional pieces.” Bascom at 15. As explained below in detail, the Office Action fails to establish a prima facie case of obviousness with respect to amended independent claim 1, thus amended independent claim 1 provides an inventive concept.


The Examiner, however, respectfully disagrees.
The Examiner is not persuaded that the claims here are like those at issue in Bascom Holdings.  Unlike the situation in Bascom Holdings, Applicants do not identify any problem particular to remote content filtering in a computer network that claim 1, for example, allegedly overcomes.  
Instead, the Examiner determines, based on the current record, that claim 1 uses a processing system as a tool to implement/automate the functions such as receiving, publishing, storing and manipulating driver’s log data.  

	
Applicant argues (page 10): 
Moreover, amended independent claim 1 provides a practical application in a technical field — HOS monitoring/compliance using blockchain. See e.g., U.S. Patent Application 2020/0126321 at abstract and paragraphs [0006] and [0032]. For example, amended independent claim 1 provides a security improvement for receiving driver log information, storing/publishing the driver log information and certifying compliance of the driver log information. The transport driver log system of amended independent claim 1 does not simply provide a solution or outcome but rather identifies the different features/steps for accomplishing this. As a result, amended independent claim 1 provides details of how a solution to a problem is accomplished. Hence, amended independent claim 1 provides an improvement to another technology or technical field-HOS monitoring/compliance.


The Examiner, however, respectfully disagrees.
The Examiner, however, respectfully disagrees. The Examiner notes that
obtaining driver driving record and comparing it against a database of compliance rules is an abstract idea which does not require a machine for implementation. In other words, determining whether the driver follows some authority regulations can be practiced mentally or manually using a pen or paper. The Encrypting and publishing into the block chain of the driver’s record is an extra solution activity and does not transform the abstract idea into a practical application. The claims are generic and do not reflect/recite a technical solution to a technical problem that would transform the abstract idea into a practical application.

Applicant argues (page 9-10): 
Therefore, similar to Enfish, the claims at issue are directed to “a specific implementation of a solution to a problem in the software arts,” and not an abstract idea….
Similar to Bascom, the pending claims provide improvements to methods and system for HOS monitoring /compliance using blockchain. See e.g., U.S. Patent Application 2020/0126321 at abstract and paragraphs [0006] and [0032]. For example, amended independent claim 1 provides a security improvement for receiving driver log information, storing/publishing the driver log information and certifying compliance of the driver log information.

The Examiner, however, respectfully disagrees.
The Examiner is not persuaded that the claims here are like those at issue in Enfish or Bascom Holdings.  
Unlike the situation in Enfish, Appellants do not identify any problem particular to configuring a computer memory in accordance with a self-referential table that the instant claims, for example, allegedly overcome.
Unlike the situation in Bascom Holdings, Applicants do not identify any problem particular to remote content filtering in a computer network that claim 1, for example, allegedly overcomes.  

Instead, the Examiner determines, based on the current record, that claim 1 uses generic device as a tool to implement/automate the functions such as generating, signing and publishing data associated with a user/driver to a decentralized database such as a blockchain.  

Claim Rejections - 35 U.S.C. § 103
Applicant argues (page 10): 
More specifically, the first two paragraphs are directed to the meter and the third paragraph discloses a supervised network. However, there is no disclosure that the supervised network includes transaction data that is cryptographically signed by another entity. In other words, in Le Buhan, the meter is the driver (where the data is originated) and there is no third party cryptographically signing the transaction data.


The Examiner, however, respectfully disagrees. The examiner notes the following:
the audit blockchain transaction data structure is disclosed by Alvarez (See, e.g., ¶¶  [0015]- [0017], [0026],[0031], [0055]). 
Alvarez further discloses wherein the encryption key is associated with a [data sensor] which is an entity other than the driver (¶¶ [0014], [0022], [0015]- [0024], [0025]). 
Le Buban, however, clearly discloses the audit […] transaction data structure is cryptographically signed by a private encryption key associated with a person or entity that is not the user (¶¶ [0019], [0018], [0058], [0102]; first key Kl, stored in the memory 13, is a secret key K1 pertaining to the utility meter 10.)
Libicki, also discloses a private encryption key is associated with a vehicle weigh station/inspector (col. 1, line 59- col 2, line 3, col. 3, lines 58-65; col. 4, lines 1-2).
Therefore, the claim limitations are disclosed as shown above. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.
Cumming et al (US 20060271244 A1) discloses n energy monitoring device including procedures for secure communication of data from the device is disclosed. The energy monitoring device includes a public/private key pair used to encrypt and/or digitally sign communications by the device. This allows the receivers of these communications to authenticate the communications to ensure that the device and/or communications have not been compromised. The energy monitoring device is further capable of communications via an ad-hoc "mesh" network, thereby facilitating communications among devices which are substantially inaccessible due to either physical or economic limitations.

Dolli (WO 2013058663 A2), however, clearly disclose wherein the encryption key is associated with a [device/server] (page 10, lines 18-25; The encryption module 217 generates an MD5 hash from the data generated by the driver related data generation module and signs this data packet using the device's private key. The data packet including the hash is then encrypted using a public key associated with a server 231). 

Harter et al. US 2008/0188217 Al- discloses:
A system for logging performance of a driver operating a vehicle that has a vehicle information system from which least one vehicle operating parameter may be obtained. The vehicle operating parameter collected through the vehicle information system and operator information collected from a portable device are wirelessly communicated to a remote host through a network such as the Internet.

Pickover et al (US 20180374283 A1) discloses:
A secure chain of data blocks is maintained at a given computing node, wherein the given computing node is part of a set of computing nodes in a distributed network of computing nodes, and wherein each of the set of computing nodes maintains the secure chain of data blocks. The secure chain of data blocks maintained at each computing node comprises one or more data blocks that respectively represent one or more transactions associated with a vehicle. At least one data block is added to the secure chain of data blocks maintained at the given computing node in response to determining that transaction data associated with the at least one data block is valid.

US 20070038348 A1 discloses:
A method for logging and reporting driver activity and vehicle operation includes identifying a driver of a vehicle, recording operating data with an on-board recorder that is hard-wired to an engine control module, coupled to a mileage sensing system, and linked to a global navigation satellite system, and recording duty status of the driver. An hours of service log and a fuel tax log are created from the operating data. The method includes comparing the driver's hours of service log to an applicable requirement, indicating to the driver whether the driver is in-compliance or out-of-compliance with the applicable requirement, automatically uploading the logs to a receiver external to the vehicle using a wireless telecommunications network, and emitting a compliance signal representative of whether the driver is in-compliance or out-of-compliance with the applicable requirement to a second receiver external to the vehicle and under control of authorities. 

FLIES (US 20180165247 A1)
Systems, methods, and devices for providing hour-of-service ("HOS") calculations via a web based host server instead of on an onboard mobile device. In the various embodiments, an onboard vehicle recording device and driver-carried mobile devices may operate independently. The onboard vehicle recording device and driver-carried mobile device(s) may exchange information independently with a host server rather than exchanging information together onboard the vehicle.

                                                                                                                                                        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf